DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 16 November 2021 wherein: claims 28, 46, 50, and 57 are amended; claims 1-27 and 54 are canceled; claims 28-53 and 55-66 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 8-14), filed 16 November 2021, with respect to claims 28-53 and 55-66 have been fully considered and are persuasive.  The rejection of 17 September 2021 has been withdrawn.

Allowable Subject Matter
Claims 28-53 and 55-66 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 28, 46, 50, and 57, with reference to representative claim 28, the cited prior art does not expressly disclose or suggest all features of the claimed invention, particularly wherein said nanoparticles each have at least one dimension 
	Weinberg (US 2009/0179055) teaches a device (Figs. 9-10) comprising: a network comprising a first material for transporting positive electrical charges and a second material for transporting negative electrical charges, the first and second materials being dispersed within the network to form a plurality of electrical junctions ((Fig. 9: 58); [0090-0092]); and a plurality of nanoparticles (56) dispersed within the network, wherein said nanoparticles has a size in the range from 1-100 nm [ 0075; 0082-0083; 0021], and wherein, in use, said nanoparticles convert incoming radiation into free positive and negative electrical charges for transportation by said first and second materials respectively [0045-0056].
	Examiner notes that Weinberg discloses a “direct-detection device” in [0024]. However, “direct” in this case is with reference to the absence of a scintillator. Weinberg [0006]-[0008] describes the well-known direct and indirect detectors. One of ordinary skill in the art would understand the claimed direct conversion is in reference to avoiding the indirect generation of positive and negative charges (i.e., electrons and holes) via excitons. That is, despite the similar language, Weinberg does not expressly disclose the claimed direct diversion.
	In particular, Weinberg discloses a range of nanoparticles of 1 to 100 nm [0075], whereas Applicant claims a range of twice an exciton Bohr radius for said nanoparticles to 100 nm. While exciton Bohr radius is material-dependent, it is typically on the order of 
	The claimed range and the prior art range overlap. In a case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	However, as described in Applicant’s arguments, the claimed minimum size (twice an exciton Bohr radius for said nanoparticles) is critical for avoiding the indirect generation of positive and negative charges (i.e., electrons and holes) via excitons. The claimed minimum size provides for the direct generation of electrons and holes. In contrast, Weinberg does not disclose any particular example within the claimed range (i.e., the prior art range does not disclose the claimed range with “sufficient specificity” as described in MPEP 2131.03(II)), does not disclose any consideration of avoiding indirect charge generation, and expressly discloses an embodiment (wherein the nanoparticles are quantum dots) which are defined as particles with physical dimensions smaller than the exciton Bohr radius (see Pein (US 2016/0258807), [0083]), i.e., outside the claimed range. Use of the claimed range thus achieves unexpected results relative to the prior art range. As such, Applicant has rebutted the prima facie case of obviousness by showing the criticality of the range. See MPEP 2144.05(III)(A).
	Accordingly, claims 28, 46, 50, and 57 are allowed.
	
	Regarding claims 29-45, 47-49, 51-53, 55-56, and 58-66, the claims are allowed due to their dependence on claims 28, 46, 50, and 57.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klem (US 2009/0152664) discloses using a nanoparticle diameter less than a Bohr exciton radius (claim 3), i.e., outside Applicant’s claimed range.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884